Citation Nr: 0108320	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Merkel cell carcinoma, 
claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1964 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's Merkel cell carcinoma was not present until 
many years after separation from service, is not among the 
disorders which may be presumed to have been due to exposure 
to herbicides, and he has not presented any competent 
evidence linking it to his period of service.


CONCLUSION OF LAW

The veteran's Merkel cell carcinoma was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for Merkel cell carcinoma.  
He contends that the cancer found on the skin of his right 
shoulder in 1997 resulted from exposure to herbicides in 
service when he was stationed at the Danang Airbase in 
Vietnam approximately 30 years earlier.  He states that he 
walked through areas where defoliants being loaded into 
planes had spilled.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the VA.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In the instant case, with regard to the veteran's 
claim for service connected compensation benefits, the Board 
finds that the RO complied with the requirements of the 
statute.  All relevant evidence identified by the veteran was 
obtained.  The veteran's service medical records, and post-
service treatment records were considered.  The veteran has 
also been afforded an opportunity to have a personal hearing, 
but he has indicated that he does not desire one.  The 
veteran has not been afforded a disability evaluation 
examination by the VA; however, for reasons which are 
explained more fully below, the Board finds that an 
examination is not required to resolve the issue on appeal.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  
The Board also finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
Therefore, the Board finds that there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's service medical records are negative for 
references to Merkel cell carcinoma.  The veteran's cancer 
not present until many years after separation from service.  
It was first noted in November 1997.

With respect to the claim that the veteran's cancer is due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's DD214 shows that he had service in Vietnam, so 
exposure to Agent Orange and other herbicide agents may be 
presumed if the veteran is shown to have developed a disease 
listed in 38 C.F.R. § 3.309(e) (2000).  See also 38 C.F.R. 
§ 3.307(a)(6) (2000).  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The list 
includes chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2000).  
Chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy must be manifest within one year after the last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) 
(2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (2000).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Significantly, the disorder claimed by the veteran is not 
among those disorders which may be presumed to have resulted 
from such exposure.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that no competent medical opinion has been 
presented to suggest that there is a link between the 
veteran's Merkel Cell carcinoma and his alleged exposure to 
herbicides in service.  The veteran has presented an article 
regarding Merkel cell cancer from the National Cancer 
Institute at the National Institutes of Health; however, that 
article indicates that the cause of Merkel cell carcinoma is 
unknown.  In light of the fact that the cause of the cancer 
is unknown, the Board is of the opinion that a remand for the 
purpose of obtaining a medical opinion regarding the cause of 
the veteran's cancer is not warranted because any such 
opinion would be speculative and would not provide a basis 
for granting the claim.  The Board finds, therefore, that 
additional development of evidence is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103(A)).  

The Board notes that the veteran's own opinion that his 
current complaints are related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that the veteran's 
Merkel cell carcinoma was not present until many years after 
separation from service, is not among the disorders which may 
be presumed to have been due to exposure to herbicides, and 
he has not presented any competent evidence linking it to his 
period of service or to a service-connected disability.  
Accordingly, the Board concludes that Merkel cell carcinoma 
was not incurred in or aggravated by service, and may not be 
presumed to having been incurred in service or presumed to 
have resulted from herbicide exposure.


ORDER

Service connection for Merkel cell carcinoma, claimed as due 
to herbicide exposure, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

